Exhibit 10.15

Lease Agreement

By and Between

Dakota Plains Transport, Inc.
a Nevada corporation

(“Landlord”)

and

Dakota Petroleum Transport Solutions, LLC,
a Minnesota limited liability company

(“Tenant”)

--------------------------------------------------------------------------------



LEASE AGREEMENT

          This Lease Agreement (“Lease”), is made as of the 4th day of November,
2009 (“Effective Date”), by and between Dakota Plains Transport, Inc., a Nevada
corporation (“Landlord”), and Dakota Petroleum Transport Solutions, LLC, a
Minnesota limited liability company (“Tenant”).

WITNESSETH:

          In consideration of the rents and covenants and subject to the terms
herein set forth, Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord the parcel of land described below and all appurtenant easements
and surface rights and that certain railhead petroleum transfer terminal, mobile
or semi-mobile transloading equipment, and related administrative facilities,
constituting either real or personal property or mixed, the appurtenant parking
area, rail tracks, and related improvements as depicted on Exhibit A attached
hereto and incorporated herein by reference (collectively referred to as the
“Premises”), which was constructed by Landlord at Landlord’s sole cost and is
located upon approximately twenty-seven (27) acres of land (the “Property”)
legally described on Exhibit B attached hereto and incorporated herein by
reference.

1.        TERM:

          a)          Commencement. The term of this Lease shall commence on the
date first indicated above (the “Commencement Date”) and continue for the
duration of the Term defined in Section 9.2 of the Member Control Agreement
(“Member Control Agreement”) of Dakota Petroleum Transport Solutions, LLC dated
November 4, 2009 (the “Term”).

          b)          Lease Year. The term “Lease Year” as used herein shall
mean a period of twelve (12) consecutive full calendar months, except as set
forth herein. The first (1st) Lease Year, however, shall be for that period
beginning on the Commencement Date and ending on December 31, 2009. Each
succeeding Lease Year shall commence the next day after the expiration of the
prior Lease Year.

          c)          Expiration. The Term shall end and this Lease
automatically expire upon any event that terminates Tenant’s existence pursuant
to the Member Control Agreement.

2.        RENT:

          Tenant covenants and agrees to pay Rent to the Landlord, its
successors and assigns at the following rates and times:

          a)          Monthly Base Rent. No later than the first day of each
calendar month during the Term, Tenant shall pay monthly rent (“Monthly Base
Rent”) in an amount equal to Nineteen Thousand One Hundred Sixty-One Dollars and
Sixteen Cents ($19,161.16).

          b)          Additional Rent. In addition to the Monthly Base Rent
described in Section 2(a), not later than the first day of each calendar month
during the Term, Tenant shall pay to Landlord “Additional Rent” as defined
below:

 

 

 

 

(i)

Terms used in determining Additional Rent shall have the following meaning:

 

 

 

 

 

“Landlord Initial Cost” shall mean that amount identified as “Landlord Initial
Cost” on Exhibit C attached hereto and incorporated herein by reference.

 

 

 

 

 

“Landlord Capital Item Cost” shall mean any capital items for which the Landlord
agrees to become responsible following the Commencement Date or for which the
Landlord is required to become responsible following the Commencement Date under
the terms of any written agreement


--------------------------------------------------------------------------------



Exhibit 10.15

 

 

 

 

 

to which the Landlord and Tenant are parties, except any items included in the
Landlord Initial Cost.

 

 

 

 

(ii)

For any calendar month during the Term, the Additional Rent shall be a monthly
amount, calculated to be the equal monthly amortization payment of principal and
interest necessary to fully amortize the Landlord Capital Item Cost at an annual
interest rate of fifteen percent (15.0%), over a period of ten (10) years from
the date the Landlord becomes responsible therefore.

          c)          Delivery of Rent. Monthly Base Rent and Additional Rent
payable under this Lease (together, the “Rent”) shall be paid and delivered to
the Landlord at the place designated by the Landlord for notices under this
Lease, or such other place as it may subsequently designate in writing.

3.        POSSESSION:

          Delivery of the Premises to Tenant shall occur on the Effective Date.

4.        PERMITS AND APPROVALS:

          Tenant shall obtain, at Tenant’s sole cost and expense, any and all
permits or other governmental and third-party approvals necessary for the
initial use and continued operation of the Property for the purposes described
herein. Landlord shall fully cooperate with Tenant in obtaining all such permits
and approvals. All such permits and approvals shall be issued in the Landlord’s
name and for the Landlord’s benefit.

5.        TENANT’S USE:

          Tenant may engage in any lawful use of the Premises not in conflict
with any applicable zoning ordinance, permit, license or conditional use
restriction. Tenant may not alter the railroad tracks or other structures
presently on the Premises and may not make any expansions, improvements or
additions to the Premises without the Landlord’s prior written consent, which
Landlord may withhold its sole discretion. Tenant acknowledges and agrees that
Landlord may utilize some or all of Outlot 1 of NW ¼ NW ¼ of Section 21,
Township 152 North, Range 92 West (“Outlot 1”) to drill and operate a water
disposal well, construct structures used in the drilling, operation and
maintenance of a water disposal well and make other improvements and alterations
to the Premises consistent with the drilling, operation and maintenance of a
water disposal well on Outlot 1. Nothwithstanding anything herein to the
contrary, Tenant agrees that its improvements, conduct and operations on the
Premises shall not in any way interfere with or prevent Landlord’s drilling and
operation of a water disposal well on Outlot 1.

6.        TAXES, INSURANCE, MAINTENANCE AND REPAIR EXPENSES:

          a)          Personal Property. Tenant shall pay before delinquency all
taxes, assessments, license fees, and other charges that are levied and assessed
on personal property, alterations and trade fixtures included in the Premises.

          b)          Real Property Taxes. Tenant shall pay all Real Property
Taxes upon the Property payable during the Term of this Lease, prorated for any
partial calendar years during the Term hereof, provided that Landlord provides
or causes the tax bills therefor to be provided Tenant at least the later of (i)
thirty (30) days prior to the date the same are due without penalty or (ii) ten
(10) business days following Landlord’s receipt of such tax bills. Upon written
request of Landlord, Tenant shall provide a receipt of such payment to Landlord.
Alternatively, at Landlord’s election, Landlord may bill Tenant for installments
of Real Property Taxes no more than sixty (60) days prior to such due date, and
Tenant shall pay Landlord the amount of such billing within ten (10) days of
such due date. The term “Real Property Taxes” shall mean and include all taxes,
general and special assessments (amortized over the longest period available to
Landlord) and other governmental charges, general and special, including,
without limitation, assessments for public improvements or benefits, which
shall, during the Term, be assessed, levied, and imposed by any governmental
authority upon the Property. Real Property Taxes shall not include any late fees
or penalties (unless arising from Tenant’s failure to timely pay the same as set
forth above), any municipal, county, state or federal income or franchise taxes
of Landlord, or documentary transfer taxes in connection with any

2

--------------------------------------------------------------------------------



Exhibit 10.15

transfer, sale or change in ownership of all or part of the Property. Tenant
shall have the right to diligently contest the amount or validity of any Real
Property Taxes upon the Premises or any part thereof, with the appropriate
governmental agency by appropriate legal proceedings, and shall be entitled to
the economic benefit of the final resolution thereof to the extent such benefit
relates to the Term hereof..

          c)          Maintenance, Repair, and Premises Expansion Expenses.
Tenant shall pay all costs and expenses to perform all maintenance and repair of
the Premises, and to acquire expansion, improvements or additions to the
Premises. Any such additions or expansions shall become the property of the
Landlord and subject to this Lease as part of the Premises.

 

 

7.

TENANT’S COVENANTS; ASSIGNMENT AND SUBLETTING COMPLIANCE WITH LAWS; LANDLORD’S
INSPECTION AND UTILITIES:

          Tenant covenants and agrees as follows:

          a)          Prompt Payment. Tenant will pay when due all Rent and
other charges herein described and all taxes, assessments, license fees and
utility bills attributable to the Premises as the same shall become due. Any
amount owed by Tenant to Landlord hereunder shall bear interest at the Default
Rate (as hereafter defined) for each month such amount is past due under the
terms of this Lease.

          b)          Compliance with Terms of Lease. Tenant will not use or
permit the Premises, or any part thereof, to be used for any purpose or in any
manner not permitted by law or by the terms of this Lease.

          c)          Assignments or Subletting. Tenant will not transfer or
assign this Lease nor let or sublet the whole or any part of the Premises
without the prior written consent of Landlord, which consent may be withheld for
any reason or for no reason whatsoever. Consent by Landlord to any assignment or
subletting shall not constitute a waiver of the necessity for such consent to
any subsequent assignment or subletting. Tenant shall at all times remain liable
for the payment of Rent herein and for compliance with all of its other
obligations under this Lease notwithstanding any assignment or subletting under
this Lease.

          d)          Compliance with Laws. Tenant will, at its own expense,
promptly comply with all applicable laws, now or hereafter in effect, pertaining
to the conduct of its business on the Premises.

          e)          Inspections by Landlord. Landlord and its agents, invitees
and designees shall have the right to enter the Premises for any reason at any
time during the Term of this Lease without notice to Tenant.

          f)          Vacation of Premises. If Tenant at any time elects to
cease business operations at the Premises after opening the same for business,
and such cessation of business continues for a period of one hundred fifty (150)
consecutive days, such cessation of business shall be deemed a breach or default
of this Lease and Landlord shall have the right to terminate this Lease at any
time thereafter effective immediately upon written notice to the Tenant. Unless
Landlord delivers such notice, this Lease shall remain in full force and effect
notwithstanding any cessation of business by Tenant.

          g)          Utilities. Tenant shall pay before delinquency, at its
sole cost and expense, all charges for water, gas, heat, electricity, power,
telephone service, sewer service charges, and sewer rentals charged or
attributable to the Premises, and all other services or utilities used in, upon,
or about the Premises by Tenant from the Commencement Date and throughout the
Lease Term hereof.

          h)          Amounts Payable to Soo Line Railroad Company. Tenant shall
pay before delinquency, at its sole cost and expense, any and all amounts due
and payable to Soo Line Railroad Company d/b/a Canadian Pacific Railway
(“Canadian Pacific”) from the Commencement Date and throughout the Lease Term
hereof by virtue of that certain Agreement for Private Siding by and between
Landlord and Canadian Pacific effective as of the first day of September, 2009
(the “Private Siding Agreement”) and by virtue of Tenant’s operation of the
Premises following the Commencement Date.

3

--------------------------------------------------------------------------------



Exhibit 10.15

 

 

8.

SURRENDER OF PREMISES, REMOVAL OF TENANT’S PROPERTY:

          At expiration or termination of this Lease, Tenant agrees to: (a)
surrender possession of the Premises to Landlord; (b) remove at Tenant’s
expense, any assets of Tenant not constituting part of the Premises, and not
constituting Landlord’s Property (as defined below); and (c) otherwise return
the Premises to Landlord in good condition and broom clean, ordinary wear and
tear, damage by casualty, condemnation, act of god and/or Landlord’s failure to
make repairs excepted. The Premises, including but not limited to all tanks,
tracks, buildings, structures, all transloading equipment, and any other
equipment constructed by and/or placed upon the Premises by Landlord or by
Tenant during the Term of the Lease (collectively, “Landlord’s Property”) shall
be and remain the property of Landlord, and upon expiration or termination of
this Lease Tenant shall have no obligation to remove Landlord’s Property from
the Premises.

 

 

9.

QUIET POSSESSION:

          Landlord represents to and covenants with Tenant that:

          a)          Landlord does not require any consents or approvals from
mortgagees of the Property to permit Landlord to enter into this Lease;

          b)          Other than customary mineral leases and utility and
similar easements relating to the Property and the restrictions set forth in the
Private Siding Agreement and the Member Control Agreement, there are no other
covenants, easements or restrictions relating to the Premises and Landlord shall
not enter into any covenants, easements or other agreements after the date of
this Lease which prohibit or restrict Tenant’s proposed use of the Premises its
appurtenant easement rights, or otherwise change the terms of this Lease or
Tenant’s use and occupancy of the Premises without Tenant’s prior written
consent;

          c)          Landlord shall warrant and defend Tenant in the quiet
enjoyment and possession of the Premises, together with all appurtenant and
beneficial easements, during the Term, subject to all applicable laws (as now
exist or may be hereinafter enacted);

          d)          Landlord has full right and authority to enter into the
Lease for the full term; and

          e)          As of the date hereof, Landlord has not discovered any
soil or other conditions that would prevent the construction of the Premises or
materially increase its cost.

 

 

10.

HAZARDOUS MATERIALS:

          Landlord represents and warrants that, to the best of Landlord’s
knowledge, no release (as hereafter defined) of Hazardous Materials has occurred
in the Premises or that Hazardous Materials are otherwise present in the
Premises and/or the Property. Landlord represents and warrants that the Premises
are in compliance with all federal, state and/or local statutes, regulations,
rules and/or ordinances, and with all orders, decrees or judgments of
governmental authorities or courts having jurisdiction, relating to the use,
generation, manufacture, collection, treatment, disposal, storage, control,
removal or clean up of Hazardous Materials (“Environmental Laws”). To the extent
any Hazardous Materials are present in, at, on or about the Premises and/or the
Property at the Commencement Date, through no fault of Tenant, and Tenant
notifies Landlord in writing of such Hazardous Materials not later than twenty
(20) days following the Commencement Date, Landlord shall be responsible for
removing or otherwise monitoring or remediating such Hazardous Materials as
required by, and in full compliance with, all Environmental Laws at no cost to
Tenant.

          Tenant shall indemnify, protect, defend and hold Landlord and its
officers, directors, shareholders, agents and assigns (the “Landlord
Indemnities”) harmless from and against any and all costs, fees, damages,
losses, expenses and/or liabilities of any kind or nature in any way related to
the existence, removal, transportation or disposal of any Hazardous Materials
in, at, on or about the Property caused by Tenant or any of Tenant’s invitees,
agents, employees, contractors, subtenants or licensees. If any action or
proceeding is brought against any of the Landlord Indemnities by reason of such
claim, Tenant, upon notice from any of the Landlord Indemnities, shall defend
the same at Tenant’s expense by counsel selected by the Landlord. In the event
any of the Landlord

4

--------------------------------------------------------------------------------



Exhibit 10.15

Indemnities incurs any costs, fees, damages, losses, expenses, and/or
liabilities in connection with a release of Hazardous Materials by Tenant or any
of Tenant’s agents, employees, contractors, subtenants or licensees, Tenant
shall pay such costs, fees and/or expenses within thirty (30) days of written
request from the affected Landlord Indemnities. Other than in the case of an
emergency, Landlord shall not incur any fees or costs before notifying Tenant
that it is likely to incur such fees and costs unless Tenant takes corrective
action.

          The term “Hazardous Material” shall mean any waste, substance, or
material that is: (i) identified in Section 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as the same may
be amended from time to time (herein called “CERCLA”); or (ii) determined to be
hazardous, toxic, a pollutant or contaminant, under federal, state, or local
law. The term “release” shall have the meaning given to such term in Section
101(22) of CERCLA.

 

 

11.

PERFORMANCE BY TENANT AND LANDLORD:

          Tenant and Landlord covenant and agree that they will perform all of
their respective agreements herein expressed and will promptly, upon receipt of
written notice from a party specifying failure to perform, comply reasonably or
commence to comply with such notice.

 

 

12.

DEFAULT AND REMEDIES:

          a)          Tenant Default. Tenant shall be in default under this
Lease if one or more of the following events (herein called “Defaults”) shall
happen and be continuing, namely:

 

 

 

 

(i)

Tenant shall fail to make the payment of any Rent or other amount herein agreed
to be paid and such failure shall continue for a period of ten (10) days after
the date of Landlord’s written notice to Tenant of the initial failure to pay
when due;

 

 

 

 

(ii)

Tenant shall have filed a petition in bankruptcy or prayed for any relief under
the Federal Bankruptcy Law or made an assignment for the benefit of creditors or
consented to the entry of an order for relief in involuntary bankruptcy;

 

 

 

 

(iii)

An attachment or execution shall have been levied upon the Tenant’s property in
or interest under this Lease, which shall not have been satisfied or released or
the enforcement thereof stayed or superseded by an appropriate proceeding within
sixty (60) days thereafter;

 

 

 

 

(iv)

An involuntary petition in bankruptcy or for reorganization or arrangement under
the Federal Bankruptcy Law shall have been filed against Tenant and either an
order for relief is entered or such involuntary petition is not withdrawn,
dismissed, stayed or discharged within sixty (60) days from the filing thereof;

 

 

 

 

(v)

Tenant shall make any assignment or sublet under this Lease without first
obtaining Landlord’s approval as required by Section 7(c) above;

 

 

 

 

(vi)

Tenant shall have failed to perform or observe any other covenant, agreement or
condition to be performed or kept by the Tenant under the terms and provisions
of this Lease, and such failure shall continue for thirty (30) days after
written notice thereof has been given to Tenant by Landlord, unless Tenant shall
have commenced corrective action within such thirty (30) days and thereafter
diligently completes the same; the foregoing provision shall not require Tenant
to occupy the Premises and Tenant shall be entitled to vacate the Premises so
long as it otherwise complies with its obligations hereunder; however said time
period shall be inclusive of any and all statutory time periods for nonpayment
of rent and breach of covenants in Lease; or

If an event of a Default by Tenant occurs, Landlord, at its option, shall have
the right to terminate this Lease and Tenant’s right to possession of the
Premises, and enter into and take possession of the Premises and remove all
persons and their property therefrom, and shall further be entitled to pursue
all other remedies available to Landlord

5

--------------------------------------------------------------------------------



Exhibit 10.15

at law or in equity. In any such event, Landlord shall use all reasonable
efforts to mitigate any and all damages that it may sustain as a result of
Tenant’s default hereunder.

          b)          Landlord Default. If Landlord shall violate any covenant
contained herein, and shall fail to comply with such covenant within thirty (30)
days of Tenant’s notice to Landlord of such violation (or fail to commence
compliance within such 30-day period if a longer period of time is reasonably
necessary), Landlord shall be deemed to be in default hereof. Tenant shall have
all remedies available at law and equity, together with those expressly provided
to Tenant herein. Upon Landlord’s default in its obligation to pay (or credit)
money, said amount shall bear interest beginning fifteen (15) days after
Tenant’s written demand therefor at the Default Rate (as hereafter defined).
Tenant shall use all reasonable efforts to mitigate any and all damages that it
may sustain as a result of Landlord’s default hereunder.

          c)          Remedies Waiver. It is understood and agreed that
Landlord’s exercise of any right or remedy due to a default or breach by Tenant
shall not be deemed a waiver of or to alter, affect, or prejudice any right or
remedy which Landlord may have under this Lease or by law or in equity. Neither
the acceptance of Rent nor any other acts or omissions of Landlord at any time
or times after the happening of any event authorizing the cancellation or
forfeiture of this Lease shall operate as a waiver of any past or future
violation, breach, or failure to keep or perform any covenant, agreement, terms,
or condition hereof or to deprive Landlord of its right of cancel or terminate
this Lease upon the written notice provided for herein at any time that cause
for cancellation or termination may exist, or be construed so as at any time to
stop Landlord from promptly exercising any other option, right, or remedy that
it may have under any term or provision of this Lease, at law, or in equity.

          d)          Default Rate of Interest. The defaulting party shall pay
promptly upon demand any reasonable expense incurred by the non-defaulting party
in curing the defaulting party’s default, and, if not paid within ten (10) days
of demand therefor, the non-defaulting party may charge interest thereon at the
lesser of (a) eight percent (8%) per annum, or (b) the highest rate permitted by
law (such interest rate being referred to herein as the (“Default Rate”).

 

 

13.

ATTORNMENT:

          Tenant shall, in the event any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under any
mortgage made by Landlord covering the Premises, attorn to the purchaser upon
any such foreclosure or sale and recognize such purchaser as Landlord under
Lease on the condition that such purchaser expressly assumes all of the
Landlord’s obligations hereunder in writing.

 

 

14.

SUBORDINATION:

          This Lease shall be subject and subordinate to each mortgage hereafter
covering any or all of the Premises (and each renewal, modification,
consolidation, replacement or extension thereof) or other similar instrument of
encumbrance now or hereafter existing, subject to execution by any subsequent
mortgagee of a non-disturbance agreement providing that notwithstanding the
default of Landlord under such mortgage, or the foreclosure of the lien thereof,
or the grant of a deed in lieu of foreclosure, this Lease shall continue in full
force and effect upon the terms, conditions, covenants and agreements herein
contained so long as Tenant is not in default hereunder beyond any applicable
notice or cure period.

 

 

15.

CONDEMNATION:

          If more than thirty-three percent (33%) of the Premises or any
access/ingress or egress points shall be permanently taken or condemned by any
competent authority for any public or quasi-public use or purpose, or a lesser
amount is taken but the use of the Premises for Tenant’s business has been
substantially and materially impaired in Tenant’s reasonable business judgment,
then Tenant may, at its option, terminate this Lease upon written notice to
Landlord given within sixty (60) days of the date that an order granting the
condemning authority possession thereof is given. Any award for the property of
which the Premises are a part, shall be the property of Landlord. Tenant,
however, shall be entitled to claim, prove and receive in the condemnation
proceeding such awards (excluding so called bonus awards or awards for the value
of the Premises taken) as may be allowed for fixtures and other equipment
installed by it and any relocation award made to Tenant or other separate awards

6

--------------------------------------------------------------------------------



Exhibit 10.15

available to Tenant that do not reduce Landlord’s award. In the event Tenant
does not elect to terminate the Lease, Landlord shall repair and restore the
remaining Premises, and any and all amounts expended by Landlord to so repair
and restore the remaining Premises shall constitute a Capital Cost Item for the
purposes of this Lease.

 

 

16.

INSURANCE; FIRE OR OTHER CASUALTY:

          a)          Tenant Obligation to Maintain Insurance. Tenant shall
obtain and keep in force, beginning on the Commencement Date and continuing
throughout the entire Term, the following insurance coverages at Tenant’s sole
cost and expense from an insurance company or companies authorized to do
business in the state in which the Property is located, with a minimum Best’s
rating of “A:VII,” or equivalent rating, which policies shall name the Landlord
and any additional party designated by Landlord as an additional insured:

 

 

 

 

 

(i)

Commercial General Liability Insurance. A policy of commercial general liability
insurance Commercial general liability insurance, against any liability to the
public or to any invitee of Tenant for injury to persons or property and loss of
life or property incidental to the use of, or resulting from any accident
occurring on our upon, the Premises with a limit of not less than One Million
Dollars ($1,500,000) per occurrence and not less than Two Million Dollars
($4,500,000) in the annual aggregate

 

 

 

 

(ii)

Commercial Property Insurance. A policy providing commercial property insurance
covering all structures and improvements on the Premises or constructed or
maintained in conjunction with the Premises with coverage for perils as set
forth on the Causes of Loss – Special Form in an amount not less than the full
insurable value and naming Landlord as loss payee. Such policy shall provide
coverage in an amount not less than the full replacement cost of the Landlord
Initial Cost and all Landlord Capital Item Costs. Coverage must also include an
“Ordinances or Law Regulations” insuring agreement governing the construction,
use or repair of property. Such coverage must include the expense of tearing
down any property, including the cost of removing its debris. Increased cost of
construction coverage must also be included. Such insurance must remain in full
force and effect for and during the time any buildings and improvements are
located on the Premises during the Term of this Lease.

 

 

 

 

(iii)

Insurance Required by Canadian Pacific Railway. All insurance required to be
maintained by Canadian Pacific pursuant to the terms of that certain Private
Siding Agreement as set forth on Exhibit D attached hereto and incorporated
herein by reference.

 

 

 

 

(iii)

A policy of workers’ compensation insurance must be provided that insures the
benefits required by Minnesota law and includes coverage B Employer’s Liability.
The Employer’s liability limits must be:

 

 

 

 

 

 

 

Bodily Injury By Accident — $2,000,000 Each Accident

 

 

 

 

 

 

 

Bodily Injury By Disease — $1,000,000 Policy Limit

 

 

 

 

 

 

 

Bodily Injury By Disease — $1,000,000 Each Employee

 

 

 

 

 

 

Landlord does not, by requiring such insurance or by any other act or event,
assume or undertake liability for any work-related injuries or death to Tenant
or Tenant’s employees.

 

 

 

 

 

(iv)

All other insurance, if any, customarily maintained by businesses of like type,
or required by any law or regulation to be carried or maintained by Tenant.

          b)          Repair and Rebuild. If the loss renders the structures on
the Premises totally or partially inaccessible or unusable by Tenant in the
ordinary conduct of Tenant’s business for a period of more than ninety (90)
days, then Tenant may terminate this Lease by written notice to the Landlord,
except that if: (i) Landlord reasonably determines that the structures on the
Premises can be rebuilt within one hundred twenty (120) days after the date of
the damage, (ii) Landlord is not prevented by applicable laws from substantially
rebuilding the

7

--------------------------------------------------------------------------------



Exhibit 10.15

structures on the Premises to its preexisting condition, and (iii) the damage
has not occurred in the last Lease Year of the Term, then Landlord, at
Landlord’s cost, may, in its sole discretion, restore, repair or rebuild the
same and, in the event Landlord determines to do so, this Lease shall remain in
full force and effect, but with full abatement of all Rent until the Premises
are fully restored to pre-loss condition and the Term of this Lease may be
extended a number of days equal to the period of such Rent abatement at the
Landlord’s sole discretion.

          c)          Destruction Near End of Term. Notwithstanding the
foregoing, if the structures on the Premises are wholly or partially damaged or
destroyed within the last Lease Year of the Term, either Landlord or Tenant may,
at its option, elect to terminate this Lease.

 

 

17.

NOTICES:

          All notices from Tenant to Landlord required or permitted by any
provision of this Lease shall be in writing and sent by facsimile with written
transmission confirmation, overnight delivery service, or registered or
certified mail, postage prepaid and directed to Landlord at:

 

 

 

Dakota Plains Transport, Inc.

 

1242 Adrian Drive

 

Chaska, MN 55318

 

Attention: James R. Sankovitz, General Counsel

 

Facsimile: (952) 443-1362

All notices from Landlord to Tenant so required or permitted shall be in writing
and sent by facsimile with written transmission confirmation, overnight delivery
service, or registered or certified mail, postage prepaid and directed to Tenant
at:

 

 

 

Western Petroleum Company

 

9531 West 78th Street

 

Eden Prairie, MN 55344

 

Attention: William Emison

 

Facsimile: (952) 941-7470

Either party may, at any time or from time to time, designate in writing a
substitute address for that above set forth, and thereafter notices shall be
directed to such substitute address for that above set forth. Notices to either
party shall be effective three (3) business days after depositing in the United
State Postal system, upon confirmed facsimile transmission or on the next
business day if sent by overnight courier in accordance with this Section 17.

 

 

18.

INDEMNITY:

          Landlord shall protect, defend, indemnify and hold Tenant harmless
from and against any and all claims, damages, losses, liens, judgments,
penalties, expenses (including reasonable attorneys and consultants fees),
and/or liabilities caused by the intentional misconduct or grossly negligent
acts or omissions of Landlord, its partners, agents or contractors arising out
of or relating to injury to any person or loss of or damage to property which
occurs at the Premises, except for those caused by the intentional misconduct,
grossly negligent acts or omissions of Tenant or Tenant’s agents, members,
officers, employees, contractors, sublessees, licensees, invitees or guests.

          Tenant shall protect, defend, indemnify and hold Landlord harmless
from and against any and all claims, damages, losses, liens, judgments,
penalties, expenses (including reasonable attorneys and consultants fees),
and/or liabilities caused by the intentional misconduct or grossly negligent
acts or omissions of Tenant, its officers, employees, agents, contractors or
invitees arising out of or relating to injury to any person or loss of or damage
to property which occurs at the Premises, except for those caused by the
intentional misconduct, grossly negligent acts or omissions of Landlord or
Landlord’s agents, partners, employees or contractors.

 

 

19.

NOT A JOINT VENTURE:

8

--------------------------------------------------------------------------------



Exhibit 10.15

          Any intention to create a joint venture or partnership relation
between the parties hereto is hereby expressly disclaimed.

 

 

20.

SUCCESSORS AND ASSIGNS:

          This Lease and the covenants and conditions herein contained shall
inure to the benefit of and be binding upon Landlord, its successors, and
assigns, and shall be binding upon Tenant, its successors, assigns, subtenants,
assignees, concessionaires, executors, administrators, and legal
representatives, and shall inure to the benefit of Tenant, its successors and
only such assignees of Tenant to whom Tenant has assigned in compliance with the
provisions of this Lease.

 

 

21.

WAIVER:

          The failure of either party to insist, in any one or more instances,
upon a strict performance of any covenant of this Lease or to exercise any
option or right herein contained shall not be construed as a waiver or
relinquishment for the future of such covenant, right, or option, but the same
shall remain in full force and effect unless the contrary is expressed in
writing.

 

 

22.

INTERPRETATION OF AGREEMENT:

          All headings preceding the text of the several provisions and sub
provisions are inserted solely for convenience of reference and none of them
shall constitute a part of this Lease or affect its meaning, interpretation, or
effect.

 

 

23.

ATTORNEYS’ FEES:

          If any action at law or equity is commenced between the parties
hereto, the prevailing party shall be entitled to its reasonable attorneys’
fees, and costs in connection with such action. In the event any dispute arising
between the parties is resolved without court proceedings, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs in connection
with such dispute.

 

 

24.

BROKER’S COMMISSIONS:

          Each party represents that it has not had dealings with any real
estate broker, finder, or other person with respect to this Lease. Each party
shall hold harmless the other party from all damages resulting from any claims
that may be asserted against the other party by any broker, finder, or other
person, with whom the other party has or purportedly has dealt in connection
with this Lease.

 

 

25.

CONFIDENTIALITY:

          Landlord and Tenant acknowledge and agree that the terms and
conditions contained in this Lease are confidential and proprietary to their
business operations, and shall not be disclosed to any person(s) or entity(ies)
other than their respective brokers, officers, directors, partners, employees,
prospective and existing lenders and purchasers (and prospective purchasers),
accountants, shareholders, prospective investors, and attorneys, who shall be
requested keep the terms and conditions herein confidential.

 

 

26.

ENTIRE AGREEMENT:

          This Lease and the exhibits attached hereto set forth all the
promises, agreements, conditions, and understandings between Landlord and Tenant
relative to the Premises, and there are not promises, agreements, conditions, or
understandings, either oral or written, expressed or implied, between them other
than set forth herein. Except as herein otherwise provided, no subsequent
alterations, amendment, change, or additions to this Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed by both of them.

9

--------------------------------------------------------------------------------



Exhibit 10.15

 

 

27.

TIME:

          Time is of the essence in regard to this Lease and each and all of its
provisions in which performance in a factor. In the event that the final date
for performance of any covenant herein contained (other than the payment of Rent
or other sums due hereunder) falls on a legal holiday of the United States
Government, the date for such performance shall be extended to the next business
day thereafter.

 

 

28.

NO PERSONAL LIABILITY:

          Landlord and Tenant acknowledge and agree that there shall be
absolutely no personal liability on the part of either Landlord’s or Tenant’s
officers, directors, shareholders, partners, managers or members, as applicable,
or any owners or an interest in their business, their heirs, successors,
assigns, legally appointed representatives, or any mortgagee in possession
(hereinafter collectively “Representatives”) with respect to any of the terms,
covenants and conditions of this Lease. In the event of any breach by Landlord
of any of the terms, covenants or conditions of this Lease to be performed by
Landlord, Tenant’s right to seek recovery from Landlord shall be limited to the
interest of Landlord in the Property including the equity, rent, income and
profits derived therefrom, and any applicable insurance coverage that might be
maintained by Landlord provided that subrogation related to such insurance
coverage has been waived (and further provided that Landlord shall only be
obligated to maintain the specific insurance coverage that is the express
obligation of Landlord hereunder). Tenant agrees that it has no recourse against
any of Landlord’s Representatives for distributions made to such Representatives
prior to Landlord’s default of the Lease.

 

 

29.

CORPORATE AUTHORITY:

          Each individual executing this Lease on behalf of Landlord and Tenant
represents and warrants that he/she is duly authorized to executed and deliver
this Lease on behalf of said entity in accordance with a duly adopted resolution
of the board of directors or partners thereof authorizing and consenting to this
Lease; authorizing the specific representatives signing this Lease to execute,
acknowledge, and deliver the same without the consent of any other officer,
director or partner; resolving that such action and execution is in accordance
with the governing director of the entity; and resolving that this Lease is
binding upon said corporation in accordance with its terms.

 

 

30.

SEVERABILITY AND INDEPENDENCE OF COVENANTS:

          In the event that any provision of this Lease is found to be
unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforceable to the extent permitted by
law. The parties agree that in the event two different interpretations may be
given to any provision hereunder, one of which will render the provisions
unenforceable, and one of which will render the provision enforceable, the
interpretation rendering the provision enforceable shall be adopted.

 

 

31.

GOVERNING LAW; VENUE; ENFORCEMENT:

          The laws of the State of Minnesota shall govern the validity and the
construction of this Lease without regard to principles of conflict of laws. It
is hereby agreed that the state or federal courts located in Hennepin County,
Minnesota, shall have exclusive jurisdiction and the parties submit to the sole
jurisdiction of such courts in any such action and waive all defenses relating
to improper venue or personal jurisdiction. The parties hereby acknowledge and
agree that any breach or threatened breach of any representation, warranty,
covenant or agreement of this Lease would cause irreparable injury to the other
party for which money damages would not provide an adequate remedy. As such, the
parties hereby agree that the representations, warranties, covenants and
agreements contained in this Lease may be specifically enforced by any state or
federal court in Hennepin county, Minnesota, and that any such court may
exercise all other equitable remedies deemed appropriate. This Lease may be
enforced by specific performance.

 

 

32.

NON-COMPETITION:

          Target agrees that, during the Term of this Lease and for a period of
two (2) years following the Term of this Lease, Tenant shall not engage in the
operation of, consult with any party concerning the operation of, have any

10

--------------------------------------------------------------------------------



Exhibit 10.15

interest in any, or otherwise have any involvement in the operation of any
railhead petroleum transfer terminal or any similar business or enterprise
within the State of North Dakota.

(Signatures contained on Following Page)

11

--------------------------------------------------------------------------------



Exhibit 10.15

          IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
executed in their names by their duly authorized officers under their seals.

 

 

 

LANDLORD:

 

 

 

DAKOTA PLAINS TRANSPORT, INC.

 

a Nevada corporation

 

 

 

By /s/ James R. Sankovitz

 

Name James R. Sankovitz

 

Its General Counsel

 

 

 

TENANT:

 

 

 

DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC

 

a Minnesota limited liability company

 

 

 

By /s/ William A. Emison

 

Name William A. Emison

 

Its Chief Officer

12

--------------------------------------------------------------------------------



Exhibit C

LANDLORD INITIAL COST

          “Landlord Initial Cost” shall include all items set forth bellow:

 

 

 

 

 

 

 

Payee

 

Expense

 

Total Cost

 

 

R&R Contracting

 

Site Construction

 

$

848,471.14

 

Canadian Pacific

 

Land Purchase

 

$

400,000.00

 

Western Petroleum

 

JV Transloading Equipment

 

$

198,767.22

 

Canadian Pacific

 

Private Siding Construction

 

$

181,520.00

 

Kadrmas, Lee & Jackson, Inc.

 

Survey, Plat Creation and Phase I

 

$

10,000.00

 

City of New Town

 

Building Permit

 

$

4,000.00

 

Fredrikson & Byron, P.A.

 

Lawrence Bender Property Title Opinion

 

$

3,495.50

 

R&R Contracting

 

Installation of Insulated Joint Bars

 

$

2,984.60

 

Canadian Pacific

 

Private Siding Annual Fee

 

$

530.00

 

City of New Town

 

Zoning Amendment Publication Fees

 

$

300.26

 

Mountrail County Treasurer

 

2009 Real Estate Taxes

 

$

103.17

 

Mountrail County Recorder

 

Quit Claim Deed Recording Fees

 

$

59.00

 

City of New Town

 

Zoning Amendment Application Fee

 

$

50.00

 

 

 

 

 

$

1,650,280.89

 


--------------------------------------------------------------------------------



Exhibit D

Insurance Required by Canadian Pacific Railway

 

 

 

1.

Tenant shall at its own cost and expense, take out and keep in full force and
effect a Commercial General Liability Insurance policy with an inclusive limit
of not less than Twenty Five Million Dollars ($25,000,000) per occurrence for
bodily injury and property damage, or any other increased amount as Canadian
Pacific Railway (“CPR”) may reasonably require upon conducting reviews from time
to time. Such insurance shall specifically state by its wording or by
endorsement:

 

 

 

 

(a)

the policy extends to cover the contractual obligations assumed by Tenant under
this Agreement with CPR;

 

 

 

 

(b)

the policy shall name CPR, its subsidiaries and affiliates as an additional
insured;

 

 

 

 

(c)

the policy shall contain a “cross-liability” clause which shall have the effect
of insuring each person firm or corporation insured thereunder in the same
manner and to the same extent as if a separate policy had been insured to each;

 

 

 

 

(d)

the policy shall not be cancelled or materially altered unless written notice is
given by Tenant to CPR thirty (30) days before the effective date of such
cancellation or material alteration;

 

 

 

 

(e)

shall not contain any provision which excludes railway operations.

 

 

 

2.

If Tenant is loading or unloading Hazardous Substances on the Private Siding,
Tenant shall maintain a Commercial General Liability Insurance policy with an
inclusive limit of not less than Twenty Five Million Dollars ($25,000,000) per
occurrence for bodily injury and property damage or any other increased amount
as CPR may reasonably require upon conducting reviews from time to time, and in
addition to meeting the requirements in Section 1 a) through e), it shall extend
to cover sudden and accidental discharge or release of Hazardous Substances.

 

 

 

3.

Tenant covenants that it shall not load or unload any commodities or substances
classified as PIH (poisonous by inhalation) or this Agreement shall
automatically become null and void.

 

 

 

4.

Tenant shall, prior to the effective date of this Agreement, and upon the
insurance renewal date thereafter, furnish to CPR or Certificates of Insurance
evidencing the above coverages. Upon request, Tenant shall provide CPR with
certified copies of the insurance policies Tenant shall not make or cause to be
made any material modification or alteration to the insurance, or to do or leave
undone anything, which may invalidate the insurance coverage.

 

 

 

5.

The acquisition and maintenance of insurance policies by Tenant shall in no
manner limit or restrict the liabilities incurred by Tenant under the provisions
of this Agreement.


--------------------------------------------------------------------------------